Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-3, 5-11 and 13-20 are currently pending in this application.
Claims 4 and 12 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.

Response to Amendments
The applicant amended claim 1 to include features similar to “generating a signal to adjust the image of the virtual object selected so as to cause the image of the virtual object to be brought into focus, wherein the adjusting of the image of the virtual object includes identifying a second virtual distance for rendering the image of the virtual object on the screen of the HMD and dynamically adjusting a rendering distance of the image of the virtual object from the first virtual distance to the second virtual distance so that the virtual object is brought into focus for the user, the second virtual distance identified based on vision characteristics of the user, the adjusting of the rendering distance for rendering the virtual object is done without adjusting rendering distances of images of other virtual objects in the VR scene or real-world object or a scene of the real-world environment in the vicinity of the virtual object.”
The applicant amended claim 15 to include features similar to “wherein the second virtual distance is identified based on the vision characteristics of the eyes of the user, and wherein adjusting the rendering distance of the image of the virtual object [[at]] from the first virtual distance to the second virtual distance is done without adjusting images of other virtual objects in the VR scene or real-world object or a scene of the real-world environment in the vicinity of the virtual object.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The present application 16/540,214 and the US Patent 10,395,428 have the same inventive entity.  The assignee for the applications is Sony Interactive Entertainment Inc..

D1.	Claims 1 and 15 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 13 of the US Patent No.: 10,395,428 in view of Harrison (9,170,425) and Bar-Zeev (2012/0113092).  Although the conflicting claims are not identical, they are not patentably distinct from each other as can be seen in the following tables.  Table 1 shows the correspondence between the claims of current application to the related patent.  Table 2 is a sample example showing one of the claim comparisons for claim 1 of the two applications.

Table 1  Claim Correspondence
16/540,214
(instant application)
10,395,428
(related Patent)
1
1 + Harrison + Bar-Zeev
15
13 + Harrison + Bar-Zeev


Table 2.  Sample example showing one of the claim comparisons

Claim 1 of 
Instant Application
(16/540,214)
Claim 1 of 
Related Patent
(10,395,428)
1
A method for rendering virtual objects 

on a screen of a head mounted 
display (HMD), comprising:
A method for presenting an object from a real-world environment 
on a screen of a head mounted display (HMD), comprising:
2
receiving images of 

virtual objects for rendering on the screen of the HMD, the screen of the HMD used to view 

real-world environment in a vicinity of a user wearing the HMD,

the virtual objects are part of a virtual reality (VR) scene;
receiving images of 





the real-world environment proximal to a user wearing the HMD, 



the images received from one or more forward facing cameras of the HMD and processed by a processor of the HMD for rendering on the screen;
3
detecting selection of a virtual object in the virtual scene rendered on the screen of the HMD, 
detecting a gaze direction of the user wearing the HMD, using one or more gaze detecting cameras of the HMD that are directed toward one or each eye of the user;
4





wherein images of the virtual objects including an image of the virtual object selected is currently 

rendered at a first virtual distance that makes the virtual object appear out of focus for the user wearing the HMD; and
analyzing the images to identify an object captured in the images of the real-world environment that correlates with the gaze direction of the user, 
wherein an image of the object is 



rendered at a first virtual distance that causes the object to appear out-of-focus for the user; and
5
generating a signal to adjust 

the image of the virtual object selected 

so as to cause the image of the virtual object to be brought into focus,
generating a signal to adjust 

a zoom factor for lens of the one or more forward facing cameras 
so as to cause the image of the object to be brought into focus,
6
wherein the adjusting 



of the image of the virtual object includes identifying 



a second virtual distance 

for rendering the image of the virtual object on the screen of the HMD 
and dynamically adjusting a rendering distance of the image of the virtual object from the first virtual distance to the second distance so that the virtual object is brought into focus for the user,


wherein adjusting 

the zoom factor results in 

the image of the object to be presented 

on the screen of the HMD at 

a second virtual distance, 










wherein the signal is generated upon determining the gaze direction of the user directed toward the object lasts at least a pre-defined length of time, and
7
the second virtual distance identified based on vision characteristics of the user,

8
the adjusting of 
the rendering distance for rendering  
the virtual object is done without adjusting rendering distances of images of other virtual objects in the VR scene or real-world object or a scene of the real-world environment in the vicinity of the virtual object.

9


wherein the zoom factor is adjusted to cause the object to be rendered at the second virtual distance for a pre-defined period and upon expiration of the pre-defined period resuming rendering images from the real-world environment without the zoom factor. 


D2.	Item 2 of the application “virtual objects for rendering on the screen of the HMD, the screen of the HMD used to view” is disclosed with “An optical-see-through AR HMD may be focused to have the virtual objects optically focus at a certain distance but the outside-real world objects will all focus at their actual location in the external world.  Disclosed embodiments include lenses having reflective inside surfaces as curved beam splitters to provide an eye of the user of an optical-see-through AR HMD the ability to focus on both near and far objects in the external (real) environment, while still seeing focused virtual objects in the internal virtual/augmented environment.” (Harrison: c.4 L.19-27).  “For example, if a virtual object is projected to appear to the eye of the user at a relatively long distance, for instance 50 m away in the optically-see-through AR HMD, virtual object(s) from a pixel display screen reflected by the lens will appear out of focus when the user is looking at nearby external-world objects, such as external-world objects at 50 cm (0.5 m) away.” (Harrison: c.4 L.30-36).  Therefore, the viewer can see virtual objects on screen and external-world objects optical-see-through HMD.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrison into the teaching of Claim 1 of the Patent so that the viewer can see both the computer-generated (virtual) objects (Harrison: c.1 L.30) and external-world objects (Harrison: c.2 L.21) with an optical-see-through head mounted display (HMD) apparatus (Harrison: c.2 L.17-23).
D3.	Item 4 of the application “rendered at a first virtual distance that makes the virtual object appear out of focus for the user wearing the HMD” and item 6 of the application “a second virtual distance for rendering the image of the virtual object on the screen of the HMD and dynamically adjusting a rendering distance of the image of the virtual object from the first virtual distance to the second distance so that the virtual object is brought into focus for the user” are disclosed with “As disclosed herein, in some embodiments the virtual objects that appear in the AR HMD view in the first portion of the HMD that is focused at a first virtual distance will be in focus to the eye of the user as the user is focusing on nearby external-world objects, and the virtual reality objects that appear in the AR HMD view in the section of the HMD that is focused at a second virtual distance further than the first virtual distance will be in focus to the eye of the user as the user is focusing on more distant external-world objects.” (Harrison: c.5 L.6-14), “Similar to what is done to adjust the focus of external-world light entering the user's eyes from distant or near locations, virtual reality objects can be made to appear at different optical distances by the appropriate intervening optics.” (Harrison: c.4 L.36-40) and “Each reflective surface element may be characterized by (i) a spatial location relative to the display surface, the location of a nominal user's eye, and the preselected spatial location of the virtual image, (ii) a normal and (iii) a radius of curvature.  The method also comprises using one or more computer to perform the step of associating, by the one or more computers, each display object with at least one surface element in the direction of which a virtual image of the display object at the preselected spatial location will be displayed to the nominal user's eye, each reflective surface element being associated with a single display object.  For each reflective surface element, an initial spatial location of the element is defined.  For each reflective surface element, an initial direction of the element's normal using the element's initial spatial location, the location of the display object with which the reflective surface element is associated, and the location of a center of rotation of the nominal user's eye so that light from the display object that reflects off of the element will pass through the center of rotation is calculated, by the one or more computers.  For each reflective surface element, an initial radius of curvature for the element so that the virtual image of the display object is focused at the user's eye is calculated, by the one or more computers.  For each reflective surface element, a final spatial location of the element, a final direction of the element's normal, and a final radius of curvature for the element and a set of surrounding elements by iteratively adjusting the spatial locations of the elements until an error function satisfies a predetermined criterion is calculated by the one or more computers.  Harrison: c.6 L.53-67 and c.7 L.1-24.” Thus, the computer performs recalculation the different spatial locations of the elements (from an initial to a final locations) to adjust to satisfy the re-determined criterion (such as the location of the virtual image distance).
Therefore, virtual object (at the first virtual distance) is focused next to the (first) external-world objects, and virtual object (at the second virtual distance) is focused next to the (second) external-world objects.  It is obvious that when the viewer is focused to the (first) external-world objects at a first virtual distance, the virtual object (at the second virtual distance) next to the second external-world objects is out-of-focus. The viewer can adjust to focus on the virtual objects next to the second external-world objects by adjusting the first virtual distance to the second virtual distance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrison into the teaching of Claim 1 of the Patent so that the viewer can focus on objects at different distance.
D4.	Item 7 of the application “the second virtual distance identified based on vision characteristics of the user” and item 8 of the application “the rendering distance for rendering the virtual object” are disclosed with “Disclosed embodiments do not need to correct the light waves reaching the user's eyes from the external-world.  If the light rays come from far away, the eye of the user will still generally focus far away to the light rays coming from far away, and conversely if the light rays come from nearby real objects the eye of the user will focus on the nearby objects to see them clearly.  This is conventionally facilitated for real-world objects by using reading glasses to help the user to focus on nearby things more easily, or corrective glasses that help the user focus on things further away.”  (Harrison: c.4 L.41-50) and “Instead, disclosed embodiments correct the optical qualities of a reflective inside surface of a lens in the optical-see-through AR HMD so that a first portion of the pixel display screen together with the first inside surface portion of the lens will allow the eye of the user to focus on virtual objects appearing nearby (having a smaller virtual image distance (or focus distance/depth, such as 2 m), and second portion of the display together with the second inside surface portion of the lens which allows the eye of the user to focus on virtual objects, appearing further away (having a larger virtual image distance (or focus distance/depth, such as 40 m).”  (Harrison: c.4 L.51-61).
Therefore, the optical qualities of the reflective inside surface of a lens in the optical-see-through AR HMD is modified to incorporate the effects of the reading glasses and the corrective glasses for the user. The incorporation of the corrective glasses to help the user to focus on things further away teaches the second virtual distance identified based on vision characteristics of the user (corrective glasses).  The virtual images distances 2m and 40m are the rendering distance of the virtual images.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrison into the teaching of Claim 1 of the Patent so that the user does not need to change glasses when viewing object at close and far distances.
D5.	Item 8 of the application “the adjusting to the virtual object is done without adjusting rendering distances of images of other virtual objects or real-world object or a scene of the real-world environment in the vicinity of the virtual object” is disclosed with “Once the system knows the user's field of view, and the user focal region, the system can figure out where one or more virtual object images are to be projected by the display of the see-through display device.  Generating a display of a virtual object at a selected focal region location in the projected display may be performed by adjusting an optical path length in the microdisplay assembly of the see-through display device.” (Bar-Zeev: [0042]) and “The above-described system will be configured to insert a virtual image into the field of view of a user so that the virtual image appears naturally in-focus or out-of-focus to the user.” (Bar-Zeev: [0092]).  Therefore, when an object that is selected has a focal region at f2, the object will be out of focus when the system is focusing at other focal regions, such as at a first focal region (distance) f1.  It would be brought into focal when the system is focusing at a focal region (distance) f2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bar-Zeev so that the system can selectively focusing (rendering) a selected at different focal regions.
D6.	Items (underlined feature) 2, 3 and 8 of “virtual objects are part of a virtual reality (VR) scene” is disclosed with the reference of Harrison “Stereoscopic placing of the virtual object into the virtual scene will still generally be accomplished using 3D computer graphics methods, but the optical focus provided by disclosed reflective optical surfaces will now allow the eye to focus on it at the expected distance.”  (Harrison: c.9 L.58-62). Therefore, virtual objects are placed in the virtual scene with computer graphics method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (9,170,425) in view of Bar-Zeev et al. (2012/0113092).


Regarding claim 1, Harrison teaches a method for rendering virtual objects on a screen of a head mounted display (HMD) (e.g., For example, if a virtual object is projected to appear to the eye of the user at a relatively long distance, for instance 50 m away in the optically-see-through AR HMD, virtual object(s) from a pixel display screen reflected by the lens will appear out of focus when the user is looking at nearby external-world objects, such as external-world objects at 50 cm (0.5 m) away.  Harrison: c.4 L.30-36), comprising: 
receiving images of virtual objects for rendering on the screen of the HMD (e.g., a frame securing a pixel display screen that generates incident beams of virtual images received from a graphics system, Harrison: claim 9 L.2-4), the screen of the HMD used to view real-world environment in a vicinity of a user wearing the HMD (e.g., The lens can be used in apparatus including an optical see-through head mounted display (HMD) apparatus to allow an eye of a user of the HMD to focus on nearby virtual objects coming from the first inside surface portion while viewing nearby external-world objects and to focus on more distant virtual objects coming from the second inside surface portion while viewing more distant external-world objects. Harrison: c.2 L.17-23), the virtual objects are part of a virtual reality (VR) scene (e.g., Stereoscopic placing of the virtual object into the virtual scene will still generally be accomplished using 3D computer graphics methods, but the optical focus provided by disclosed reflective optical surfaces will now allow the eye to focus on it at the expected distance.”  Harrison: c.9 L.58-62);  
detecting selection of a virtual object in the VR scene (e.g., Stereoscopic placing of the virtual object into the virtual scene will still generally be accomplished using 3D computer graphics methods, but the optical focus provided by disclosed reflective optical surfaces will now allow the eye to focus on it at the expected distance.”  Harrison: c.9 L.58-62) rendered on the screen of the HMD (e.g., In optical-see-through AR, the user can see actual external-world (real world) objects at different physical locations that thus have different optical properties.  For example, if a virtual object is projected to appear to the eye of the user at a relatively long distance, for instance 50 m away in the optically-see-through AR HMD, virtual object(s) from a pixel display screen reflected by the lens will appear out of focus when the user is looking at nearby external-world objects, such as external-world objects at 50 cm (0.5 m) away.  Harrison: c.4 L.28-36), wherein images of the virtual objects (e.g., FIG. 1 depicts a region of a reflective inside surface of a disclosed lens, for reflecting a particular pixel from the pixel display shown into the eye of a user, suitable for use in a near-to-the-head optical see-through AR HMD for the user seeing virtual images of virtual objects.  Harrison: c.3 L.29-33) including an image of the virtual object selected are currently rendered at a first virtual distance that makes the virtual object appear out of focus for the user wearing the HMD (e.g., As disclosed herein, in some embodiments the virtual objects that appear in the AR HMD view in the first portion of the HMD that is focused at a first virtual distance will be in focus to the eye of the user as the user is focusing on nearby external-world objects, and the virtual reality objects that appear in the AR HMD view in the section of the HMD that is focused at a second virtual distance further than the first virtual distance will be in focus to the eye of the user as the user is focusing on more distant external-world objects. Harrison: c.5 L.6-14.  It is obvious that when the HMD is focused at a first virtual distance, virtual objects (at a second virtual distance) appear out of focus.  Similarly, when the HMD is focused at a second virtual distance, virtual object at a first virtual distance appears out of focus.  The focusing of the viewer on the virtual object is selecting the virtual object to focus); and  
generating a signal (e.g., The method comprises using one or more computers to perform the step of iteratively calculating, by the one or more computers, at least a spatial location and at least a normal and at least an appropriate radius of curvature for each surface element of the plurality of surface elements which will cause a virtual image of each display object to be displayed to a nominal user's eye in a desired direction of gaze of the eye for that display object.  Harrison: c.7 L.41-48.  The detection direction of gaze is taken as the signal to identify the object to be displayed in focus) to adjust the image of the virtual object selected so as to cause the image of the virtual object to be brought into focus (e.g., The HMD apparatus 700 can include an electronics package 740 to control the images that are displayed by the at least one image display system 710.  In one embodiment, the electronics package 740 includes accelerometers and gyroscopes that provide location, orientation and position information needed to synchronize images from the at least one image display system 710 with user activities.  Power and video to and from the head-mounted display apparatus 700 can be provided through a transmission cable 750 coupled to the electronics package 740 or through a wireless medium. Harrison: c.11 L.63-67 and c.12 L.1-5.  A set of cameras 765 may be situated on opposite sides of the HMD apparatus 700 to provide input to the electronics package to help control the computer generation of, for example, "augmented reality" scenes.  The set of cameras 7650 may be coupled to the electronics package 740 to receive power and control signals and to provide video input to the electronics package's software.  Harrison: c.12 L.6-12. Disclosed multi-focal reflective lenses (of the AR HMD displays; Harrison: c.12 L.59-63) are passive devices that avoid having to use optics that involve extra complexity to enable dynamically changing its lens power properties, such as with inflatable optics or a lens that can change it range of focus electronically.  Accordingly, disclosed multi-focal reflective lenses provide a different solution being entirely passive, as there are no moving parts or electrical current needed for operation. Harrison: c.13 L.1-8.   The electronics package thus controls the optical properties for in-focus, near-to-the-eye viewing of the images formed by the display system.  As disclosed herein, in some embodiments the virtual objects that appear in the AR HMD view in the first portion of the HMD that is focused at a first virtual distance will be in focus to the eye of the user as the user is focusing on nearby external-world objects, and the virtual reality objects that appear in the AR HMD view in the section of the HMD that is focused at a second virtual distance further than the first virtual distance will be in focus to the eye of the user as the user is focusing on more distant external-world objects. Harrison: c.5 L.6-14.  It is obvious that when the HMD is focused at the second virtual distance, virtual objects (at a second virtual distance) are brought into focus), 
wherein adjusting the image of the virtual object includes identifying a second virtual distance for rendering the image of the virtual object on the screen of the HMD and dynamically adjusting a rendering distance of the image of the virtual object from the first virtual distance to the second distance so that the virtual object is brought into focus for the user (e.g., In one embodiment, the virtual image distance can gradually change in a transition region between two virtual image distances.  Thus, the optical-see-through AR HMD user can wear the same glasses while outside and looking at distant objects and while working in close proximity to nearby objects or items, such as objects/items on a desk.  As disclosed herein, in some embodiments the virtual objects that appear in the AR HMD view in the first portion of the HMD that is focused at a first virtual distance will be in focus to the eye of the user as the user is focusing on nearby external-world objects, and the virtual reality objects that appear in the AR HMD view in the section of the HMD that is focused at a second virtual distance further than the first virtual distance will be in focus to the eye of the user as the user is focusing on more distant external-world objects. Harrison: c.4 L.67 and c.5 L.1-14.  It is obvious that when the more distant external-world objects are viewed, the HMD is focused at a second virtual distance to focus on virtual objects next to the more distant external-world objects. Each reflective surface element may be characterized by (i) a spatial location relative to the display surface, the location of a nominal user's eye, and the preselected spatial location of the virtual image, (ii) a normal and (iii) a radius of curvature.  The method also comprises using one or more computer to perform the step of associating, by the one or more computers, each display object with at least one surface element in the direction of which a virtual image of the display object at the preselected spatial location will be displayed to the nominal user's eye, each reflective surface element being associated with a single display object.  For each reflective surface element, an initial spatial location of the element is defined. Harrison: c.6 L.63-67 and c.7 L.1-7. For each reflective surface element, an initial direction of the element's normal using the element's initial spatial location, the location of the display object with which the reflective surface element is associated, and the location of a center of rotation of the nominal user's eye so that light from the display object that reflects off of the element will pass through the center of rotation is calculated, by the one or more computers.  For each reflective surface element, an initial radius of curvature for the element so that the virtual image of the display object is focused at the user's eye is calculated, by the one or more computers.  For each reflective surface element, a final spatial location of the element, a final direction of the element's normal, and a final radius of curvature for the element and a set of surrounding elements by iteratively adjusting the spatial locations of the elements until an error function satisfies a predetermined criterion is calculated by the one or more computers.  Harrison: c.7 L.8-24. Therefore, when the computer performs recalculation at different location of the display object, the spatial location of object is adjusted.  See also 1_1 below), the second virtual distance identified based on vision characteristics of the user (e.g., Disclosed embodiments do not need to correct the light waves reaching the user's eyes from the external-world.  If the light rays come from far away, the eye of the user will still generally focus far away to the light rays coming from far away, and conversely if the light rays come from nearby real objects the eye of the user will focus on the nearby objects to see them clearly.  This is conventionally facilitated for real-world objects by using reading glasses to help the user to focus on nearby things more easily, or corrective glasses that help the user focus on things further away.  Harrison: c.4 L.41-50. Instead, disclosed embodiments correct the optical qualities of a reflective inside surface of a lens in the optical-see-through AR HMD so that a first portion of the pixel display screen together with the first inside surface portion of the lens will allow the eye of the user to focus on virtual objects appearing nearby (having a smaller virtual image distance (or focus distance/depth, such as 2 m), and second portion of the display together with the second inside surface portion of the lens which allows the eye of the user to focus on virtual objects, appearing further away (having a larger virtual image distance (or focus distance/depth, such as 40 m).  Harrison: c.4 L.51-61.  Therefore, the optical qualities of the reflective inside surface of the lens in the optical-see-through AR HMD incorporates the corrective effects of the reading glasses and the corrective glasses for the user), the adjusting of the rendering distance (e.g., disclosed embodiments correct the optical qualities of a reflective inside surface of a lens in the optical-see-through AR HMD so that a first portion of the pixel display screen together with the first inside surface portion of the lens will allow the eye of the user to focus on virtual objects appearing nearby (having a smaller virtual image distance (or focus distance/depth, such as 2 m), and second portion of the display together with the second inside surface portion of the lens which allows the eye of the user to focus on virtual objects, appearing further away (having a larger virtual image distance (or focus distance/depth, such as 40 m).  Harrison: c.4 L.51-61) for rendering the virtual object is done without adjusting rendering distances of images of other virtual objects in the VR scene or real-world object or a scene of the real-world environment in the vicinity of the virtual object (e.g., Disclosed lenses are passive lenses, which may be contrasted with active lenses such as a liquid filled lens (which use liquid pumps) or a liquid crystal lens (which use electric fields).  The lens can be used in apparatus including an optical see-through head mounted display (HMD) apparatus to allow an eye of a user of the HMD to focus on nearby virtual objects coming from the first inside surface portion while viewing nearby external-world objects and to focus on more distant virtual objects coming from the second inside surface portion while viewing more distant external-world objects. Harrison: c.2 L.14-23. Disclosed lenses can be configured to only affect the virtual objects in the scene, and not affect the real world viewing by not changing the real-world optics. Harrison: c.2 L.24-26.  See 1_1 below). 
While Harrison does not explicitly teach, Bar-Zeev teaches:
(1_1). the adjusting of the rendering distance for rendering the virtual object is done without adjusting rendering distances of images of other virtual objects in the VR scene (e.g., Stereoscopic placing of the virtual object into the virtual scene will still generally be accomplished using 3D computer graphics methods, but the optical focus provided by disclosed reflective optical surfaces will now allow the eye to focus on it at the expected distance.”  Harrison: c.9 L.58-62) or real-world object or a scene of the real-world environment in the vicinity of the virtual object (e.g., The technology provides embodiments for achieving variable focus for mixed reality or augmented reality displays.  A user views a scene through a see-through display device.  The scene includes one or more real objects in a physical environment the user views directly with his or her eyes through clear or see-through lenses of the display device.  One or more virtual objects are projected by the display device into at least one of the user's eye locations.  Thus the display of the real scene is augmented with virtual objects.  Bar-Zeev: [0002].  In one embodiment, the technology provides for varying the focal distance of virtual objects projected by the display device.  A three dimensional field of view is determined for the user, and the three dimensional locations of one or more virtual objects within the field of view of the user are determined as well.  A current three dimensional focal region of the user is determined within the field of view.  One or more virtual objects in the current focal region of the user are identified based on their locations. Bar-Zeev: [0003]. To display a virtual object in the user's current focal region in the display, the virtual object is moved to a region of the image in the current focal region.  In one embodiment, this is done by changing the focal region of a microdisplay assembly of the see-through display device.  Bar-Zeev: [0004] L.1-5. Once the system knows the user's field of view, and the user focal region, the system can figure out where one or more virtual object images are to be projected by the display of the see-through display device.  Generating a display of a virtual object at a selected focal region location in the projected display may be performed by adjusting an optical path length in the microdisplay assembly of the see-through display device. Bar-Zeev: [0042]. The above-described system will be configured to insert a virtual image into the field of view of a user so that the virtual image appears naturally in-focus or out-of-focus to the user. Bar-Zeev: [0092] L.1-4.  Therefore, a virtual image can be inserted into the field of view of a user at any position by varying the focal length. The microdisplay assembly displacements and focal lengths are related by the following equation 1/S1+1/S2=1/f. In step 980, the processing unit 4 determines a displacement value, S1, between a front nodal point of the lens system 122 and the target location of the virtual object.  Additionally, in step 982, the processing unit 4 determines a displacement value, S2, between the reflecting element 124, 124a and the rear nodal point of the lens system for a focal length of the lens system, f, based on the equation. The processing unit 4 causes in step 984 the processor of the control circuitry 136 to cause the variable adjuster driver 237 to apply at least one drive signal to the variable virtual focus adjuster 135 to physically move at least one lens of the lens system to generate the determined displacement values S1 and S2. Bar-Zeev: [0154] L.1-15. Therefore, when a virtual object is at O1 and image at I1, the focal length is f1 so that 1/O1 + 1/I1 = 1/f1.  When the image of the virtual object is adjusted to I2, the variable focus adjuster can be adjusted the focal length from f1 to f2 so that the distance of virtual object is maintained at O1 and fulfils the optics equation: 1/O1 + 1/I2 = 1/f2.  Hence, when focusing on a virtual object, there is no displacement changes in objects or images, only the focus (focal length) is adjusted.  Thus, when selected virtual object is displayed in focus, objects in vicinity of the selected virtual object is not displayed or is out-of-focus).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bar-Zeev so that selected virtual object is displayed in-focus only when it is in the focal region (distance).

Regarding claim 2, the combined teaching of Harrison and Bar-Zeev teaches the method of claim 1, wherein the signal to adjust the image includes a command to move the image of the virtual object from the first virtual distance to the second virtual distance (e.g., In a 3D television or in other 3D display systems, the illusion of having a virtual item appear at a particular distance from the user is accomplished by depending on the stereoscopic representation of the images such that each eye gets a different image allowing the angular separation of the portrayed images to indicate the distance away from the user that the object is.  That type of distance representation is conventionally portrayed using an optical device having a single focus depth, so that the eye does not have to change its focus as the perceived object moves around in the portrayed scene. Harrison: c.5 L.64-67 and c.6 L.1-6). 
 
Regarding claim 3, the combined teaching of Harrison and Bar-Zeev teaches the method of claim 1, wherein rendering the virtual object at the second virtual distance makes the virtual object appear closer to eyes of user (e.g., In one embodiment, the curved beam splitter can reflect virtual objects such that in the upper part of AR head mounted display (HMD) glasses they appear further away, while progressively appearing to become closer in the lower part of the AR HMD glasses.  As described below, this can be implemented by modifying the lens parameters within the reflective inside surface of the lens to provide different lens (converging) power across the area of each of the inside surface portions to provide the desired virtual distances for viewing objects in the virtual image. Harrison: c.2 L.33-42). 

Regarding claim 5, the combined teaching of Harrison and Bar-Zeev teaches the method of claim 1, wherein the virtual object is selected using an option provided on the HMD, or using a button on a controller communicatively connected to the HMD (e.g., In step 986, the processing unit 4 selects a displacement value for S1 based on a target location of a virtual object and the equation 1/S1 + 1/S2 = 1/f. In step 988, the variable adjuster driver 237 applies at least one drive signal to cause the variable focus adjuster 135 to change the polarization of the at least one birefringent lens to change the focal length, f, of the birefringent lens to generate the selected S1 value.  Bar-Zeev: [0155] L.9-16 and Fig. 2A and 2B – adjuster 135.  It would have been obvious to combine the teaching of Bar-Zeev so that the user can conveniently select virtual object on which to focus).

Regarding claim 14, the combined teaching of Harrison and Bar-Zeev teaches the method of claim 1, further includes splitting a view presented on the screen of the HMD into a first portion and a second portion, the image of the virtual object selected is extracted from the VR scene and rendered at the second virtual distance presented in the first portion and the real-world environment is presented in the second portion (e.g., Disclosed lenses can be configured to only affect the virtual objects in the scene, and not affect the real world viewing by not changing the real world optics.  As a result, as applied to optical see-through AR applications such as enabled by a curved beam splitter, virtual images incident on different portions of the reflective inside surface of the beam splitter provide different optics in order to make the respective virtual images appear to be in the real world image at the intended distance. In one embodiment, the curved beam splitter can reflect virtual objects such that in the upper part of AR head mounted display (HMD) glasses they appear further away, while progressively appearing to become closer in the lower part of the AR HMD glasses.  As described below, this can be implemented by modifying the lens parameters within the reflective inside surface of the lens to provide different lens (converging) power across the area of each of the inside surface portions to provide the desired virtual distances for viewing objects in the virtual image.  Harrison: c.2 L.24-42). 

Regarding claims 15 and 18, the claims are method claims similar in scope to claims 1 and 4 respectively and they are rejected under similar rationale as claims 1 and 4 respectively.

Regarding claim 16, the claim is similar in scope to combination of claims 2 and 3 and it is rejected under similar rationale as combinations of claims 2 and 3.

Claim(s) 6-7, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Bar-Zeev as applied to claim 1 and further in view of Ambrus et al. (2015/0212576).

Regarding claim 6, the combined teaching of Harrison and Bar-Zeev teaches the method of claim 1, wherein the virtual object is selected by detecting gaze direction of the user using one or more gaze detection cameras of the HMD (see 6_1 below). 
While the combined teaching of Harrison and Bar-Zeev does not explicitly teach, Ambrus teaches:
(6_1). the virtual object is selected by detecting gaze direction of the user (e.g., In one embodiment, a selectable object (e.g., a selectable real object or a selectable virtual object) may be selected by an end user if the end user gazes at the selectable object for a first period of time (e.g., for three seconds) and then subsequently performs a particular head movement during which a VOR is detected. Ambrus: [0023] L.1-6) using one or more gaze detection cameras of the HMD (e.g., As depicted in FIG. 3A, each display optical system 14 and its arrangement of gaze detection elements facing each eye (e.g., such as camera 134 and its detection area 139, the illuminators 153, and photodetectors 152) are located on a movable inner frame portion 117l, 117r. Ambrus: [0057] L.1-5 and Fig. 3A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ambrus into the combined teaching of Harrison and Bar-Zeev so that the user can conveniently select virtual object with user gazes.

Regarding claim 7, the combined teaching of Harrison, Bar-Zeev and Ambrus teaches the method of claim 6, wherein the virtual object is selected after determining the user's gaze direction has been on the virtual object for at least a pre-defined period of time (e.g., In one embodiment, a selectable object (e.g., a selectable real object or a selectable virtual object) may be selected by an end user if the end user gazes at the selectable object for a first period of time (e.g., for three seconds) and then subsequently performs a particular head movement during which a VOR is detected.  Ambrus: [0023] L.1-6). 

Regarding claim 9, the combined teaching of Harrison and Bar-Zeev teaches the method of claim 1, further includes providing an outline for the virtual object rendered on the screen of the HMD, the outline provided as an overlay to visually indicate selection of the virtual object by the user (see 9_1 below). 
While the combined teaching of Harrison and Bar-Zeev does not explicitly teach, Ambrus teaches:
(9_1). providing an outline for the virtual object rendered on the screen of the HMD, the outline provided as an overlay to visually indicate selection of the virtual object by the user (e.g., In some embodiments, as an end user of an HMD moves within an augmented reality environment, virtual objects and/or real objects that are selectable by the end user may be highlighted as the end user moves their gaze within a viewing angle of the selectable objects.  In one example, a selectable object within an augmented reality environment may display a highlighted border to the end user if a gaze vector associated with the end user is within a particular angle of the selectable object.  The end user may then select the object (e.g., a real object or a virtual object) by gazing at the object for a first period of time (e.g., two seconds) and then performing a particular head movement while gazing at the object.  Ambrus: [0038] L.1-13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ambrus into the combined teaching of Harrison and Bar-Zeev so that the viewer is informed of the objects being selected (gazed).

Regarding claim 19, the claim is similar in scope to combination of claims 6 and 7 and it is rejected under similar rationale as combinations of claims 6 and 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Bar-Zeev as applied to claim 1 and further in view of Zhu et al. (2007/0238981).

Regarding claim 8, the combined teaching of Harrison and Bar-Zeev teaches the method of claim 1, wherein the signal includes a command to adjust image characteristics of the image of the virtual object, wherein the image characteristics are used to digitally zoom in on the virtual object (see 8_1 below). 
While the combined teaching of Harrison and Bar-Zeev does not explicitly teach, Zhu teaches:
(8_1). the signal includes a command to adjust image characteristics of the image of the virtual object, wherein the image characteristics are used to digitally zoom in on the virtual object (e.g., The real time display of the object is based on augmented reality.  Further, user interface elements can also be displayed to allow the manipulation of the display of the augmented reality.  For example, the transparent parameter for mixing the real time image stream and the generated image may be adjusted in real time; the user may adjust zoom parameters, toggle the visibility of different virtual objects, apply tags, adjust the focal plane of the virtual camera, make measurements, record positions, comments, etc. Zhu: [0101] L.4-13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhu into the combined teaching of Harrison and Bar-Zeev so that the user can manipulate the image of the virtual object.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Bar-Zeev as applied to claim 1 (15) and further in view of Starner et al. (9,197,864).

Regarding claim 11, the combined teaching of Harrison and Bar-Zeev teaches the method of claim 1, wherein the image of the virtual object is rendered at the second virtual distance for a predefined period of time and after expiration of the predefined period of time, a second signal is generated to adjust the image of the virtual object so as to cause the virtual object to resume rendering at the first virtual distance (see 11_1 below). 
While the combined teaching of Harrison and Bar-Zeev does not explicitly teach, Starner teaches:
(11_1). the image of the virtual object is rendered at the second virtual distance for a predefined period of time and after expiration of the predefined period of time, a second signal is generated to adjust the image of the virtual object so as to cause the virtual object to resume rendering at the first virtual distance (e.g., In a further example, a predetermined duration of time may be implemented such that the user is assumed to affirm or deny interest in the first feature of interest if the user does not provide interest input data within the predetermined duration of time after the image of the first feature of interest has been provided on the display.  For instance, the user may be given 3 seconds to provide interest input data after either the image of the first feature of interest has been provided on the display or the user has been prompted to provide interest input data.  In one case, if no interest input is provided by the user after 3 seconds, the user may be considered to have denied interest in the first feature of interest.  In another case, the user may be considered to have affirmed interest in the first feature of interest if no interest input is provided after the predetermined 3 seconds. Starner: c.7 L.41-55. In one case, the image of the first feature of interest may be provided on the display for a predetermined duration of time before the zooming to a second feature of interest without determining a level of interest in the first feature of interest. Starner: c.11 L.60-64. Similarly, when the viewer adjusted to a second virtual distance for a predetermined duration of time for confirmation and the virtual distance is resumed to the first virtual distance when the predetermined duration of time expires).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Starner into the combined teaching of Harrison and Bar-Zeev so that the user is given time to affirm or deny the selection.

Regarding claim 20, the claim is similar in scope to claim 11 and it is rejected under similar rationale as claim 11.

Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Bar-Zeev as applied to claim 1 (16) and further in view of Koyama et al. (2010/0214325).

Regarding claim 13, the combined teaching of Harrison and Bar-Zeev teaches the method of claim 1, wherein the signal to adjust the image of the virtual object includes a command to control speed of adjustment, so as to prevent causing any distress to the user wearing the HMD during adjustment of the virtual object (see 13_1 below). 
While the combined teaching of Harrison and Bar-Zeev does not explicitly teach, Koyama teaches:
(13_1). a command to control speed of adjustment, so as to prevent causing any distress to the user wearing the HMD during adjustment of the virtual object (e.g., When the decreasing speed of the luminance of the light source is set further faster, flicker comes to be sensed, for example, at the decreasing speed of v3 (> v2).  The inventor thought that the control should be performed so that a changing speed (a limit speed) that is a limit of speeds without causing visual discomfort is calculated, and the luminance may be decreased to a target luminance at the thus calculated limit speed. Koyama: [0054] L.13-20.  Thus, when the viewer is changing the virtual distance to focus on the first and second virtual objects, a speed of change would cause discomfort due to flickering as a result of luminance change in the virtual objects).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koyama into the combined teaching of Harrison and Bar-Zeev so that the operation of changing speed to focus on different virtual objects should not be too fast to cause discomfort to the viewer.

Regarding claim 17, the claim is similar in scope to claim 13 and it is rejected under similar rationale as claim 13.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Bar-Zeev and Ambrus as applied to claim 9 and further in view of Lee et al. (2016/0012642).

Regarding claim 10, the combined teaching of Harrison, Bar-Zeev and Ambrus teaches the method of claim 9, wherein an intensity of the outline is set to increase as the virtual object is being moved to the second virtual distance and is set to decrease as the virtual object is being moved to the first virtual distance (see 10_1 below).
While the combined teaching of Harrison, Bar-Zeev and Ambrus does not explicitly teach, Lee teaches:
(10_1). an intensity of the outline is set to increase as the virtual object is being moved to the second virtual distance and is set to decrease as the virtual object is being moved to the first virtual distance (e.g., The intensity attenuation may indicate a level of the illumination effect decreasing according to a decrease in a light amount as a distance becomes further away from a position of the virtual light source 421 within a virtual area 420.  For example, the light amount decreases as the virtual area 420 becomes away from the virtual light source 421 of the spot light type, and the virtual light source 421 of the spot light type is represented to have the illumination effect within the cut-off angle 422 based on a center point 423 projected in an illuminating orientation 424 from the position of the virtual light source 421.  The virtual light source 421 of the spot light type is represented to have no illumination effect in an area outside the cut-off angle 422.  Lee: [0065].  The intensity attenuation may indicate the level of the illumination effect decreasing as a distance becomes further away in an illuminating orientation within the virtual area 620.  When a value of the intensity attenuation is relatively large, the illumination effect may be concentrated and be applied on an area adjacent to the position of the virtual light source 621.  When a value of the intensity attenuation is relatively small, the illumination effect may be overall uniformly applied within the virtual area 620. Lee: [0077].  Therefore, depending on the position of light source, virtual object further away from the virtual source will have less intensity as compared to virtual object that is closer to the virtual source.  It is obvious that when the first virtual distance is further away from the virtual source and the second virtual distance is closer to the virtual source, its intensity will decrease when it is moving to a first virtual distance (further from virtual source) and its intensity will increase when it is moving to the second virtual distance (closer to the virtual source)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into the combined teaching of Harrison, Bar-Zeev and Ambrus because of the intensity attenuation effect according to a decrease in a light amount as a distance becomes further away from a position of the virtual light source 421 within a virtual area 420.  (Lee: [0065] L.1-5).

Response to Arguments
Applicant’s arguments filed on March 8, 2022 have been fully considered but they are not persuasive.
R1.	The applicant amended independent claim 1 to include features of “generating a signal to adjust the image of the virtual object selected so as to cause the image of the virtual object to be brought into focus, wherein the adjusting of the image of the virtual object includes identifying a second virtual distance for rendering the image of the virtual object on the screen of the HMD and dynamically adjusting a rendering distance of the image of the virtual object from the first virtual distance to the second virtual distance so that the virtual object is brought into focus for the user, the second virtual distance identified based on vision characteristics of the user, the adjusting of the rendering distance for rendering the virtual object is done without adjusting rendering distances of images of other virtual objects in the VR scene or real-world object or a scene of the real-world environment in the vicinity of the virtual object.” and the examiner applied the reference of Harrison to teach the features.
R2.	The reference of Harrison teaches the “dynamically adjusting” feature with 
“Each reflective surface element may be characterized by (i) a spatial location relative to the display surface, the location of a nominal user's eye, and the preselected spatial location of the virtual image, (ii) a normal and (iii) a radius of curvature.  The method also comprises using one or more computer to perform the step of associating, by the one or more computers, each display object with at least one surface element in the direction of which a virtual image of the display object at the preselected spatial location will be displayed to the nominal user's eye, each reflective surface element being associated with a single display object.  For each reflective surface element, an initial spatial location of the element is defined.  For each reflective surface element, an initial direction of the element's normal using the element's initial spatial location, the location of the display object with which the reflective surface element is associated, and the location of a center of rotation of the nominal user's eye so that light from the display object that reflects off of the element will pass through the center of rotation is calculated, by the one or more computers.  For each reflective surface element, an initial radius of curvature for the element so that the virtual image of the display object is focused at the user's eye is calculated, by the one or more computers.  For each reflective surface element, a final spatial location of the element, a final direction of the element's normal, and a final radius of curvature for the element and a set of surrounding elements by iteratively adjusting the spatial locations of the elements until an error function satisfies a predetermined criterion is calculated by the one or more computers.  Harrison: c.6 L.53-67 and c.7 L.1-24.” Thus, the computer performs recalculation the different spatial locations of the elements (from an initial to a final spatial locations) to adjust to satisfy the re-determined criterion (such as the location of the virtual image distance) and the location of the display object with which the reflective surface elements is associated is adjusted.
It is obvious if the predetermined criterion is changed, the initial and final spatial location of the elements are adjusted and the location of the display object will change accordingly.
R3.	The reference of Harrison teaches the features “the second virtual distance identified based on vision characteristics of the user, the adjusting of the rendering distance for rendering the virtual object” with
“Disclosed embodiments do not need to correct the light waves reaching the user's eyes from the external-world.  If the light rays come from far away, the eye of the user will still generally focus far away to the light rays coming from far away, and conversely if the light rays come from nearby real objects the eye of the user will focus on the nearby objects to see them clearly.  This is conventionally facilitated for real-world objects by using reading glasses to help the user to focus on nearby things more easily, or corrective glasses that help the user focus on things further away.”  (Harrison: c.4 L.41-50) and “Instead, disclosed embodiments correct the optical qualities of a reflective inside surface of a lens in the optical-see-through AR HMD so that a first portion of the pixel display screen together with the first inside surface portion of the lens will allow the eye of the user to focus on virtual objects appearing nearby (having a smaller virtual image distance (or focus distance/depth, such as 2 m), and second portion of the display together with the second inside surface portion of the lens which allows the eye of the user to focus on virtual objects, appearing further away (having a larger virtual image distance (or focus distance/depth, such as 40 m).”  (Harrison: c.4 L.51-61).
It is obvious that the optical qualities of the reflective inside surface of a lens in the optical-see-through AR HMD is modified to incorporate the effects of the reading glasses and the corrective glasses for the user. The incorporation of the corrective glasses to help the user to focus on things further away teaches the second virtual distance identified based on vision characteristics of the user (corrective glasses).  The virtual images distances 2m and 40m are the rendering distance of the virtual images.
R4.	The applicant amended independent claim 15 with features “adjusting the rendering distance of the image of the virtual object from the first virtual distance to the second virtual distance”.
As discussed in R2 above, when the reflective surface element is change from the initial to final spatial locations, the location of the display object associated with the surface elements are changed.
R5.	It is interpreted that the reference of Harrison teaches the amended features of the claims.
For details, please see the rejections to the claims above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611